 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Heat and Frost Insula-tors and Asbestos Workers, Local No. 66 andAlton W. Crisp and API, Inc. and Sheet MetalWorkers International Union, Local Union No.29. Case 17-CD-2959 August 1983DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Alton W. Crisp (Crisp) alleg-ing that International Association of Heat andFrost Insulators and Asbestos Workers, Local No.66 (Asbestos Workers), violated Section 8(b)(4)(D)of the Act by engaging in certain proscribed activi-ty with an object of forcing or requiring API, Inc.(the Employer), to assign certain work to employ-ees represented by Asbestos Workers rather than toemployees represented by Sheet Metal Workers In-ternational Union, Local Union No. 29 (SheetMetal Workers).Pursuant to notice, a hearing was held beforeHearing Officer Daniel L. Hubbel on 6 April 1983at Denver, Colorado. All parties appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereaf-ter, the Employer and Sheet Metal Workers filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that theyare free from prejudicial error. They are hearby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer is a Minnesota corporation engaged in themanufacture and installation of insulation and metallagging. At all times material herein, it has been en-gaged as a subcontractor at the Sunflower ElectricCooperative Project at Holcomb, Kansas. Duringthe 12 months preceding the hearing, the Employerpurchased and received goods and materials valuedin excess of $50,000 directly from suppliers outsidethe State of Kansas. Accordingly, we find the Em-ployer is engaged in commerce within the meaning267 NLRB No. 16of Section 2(6) and (7) of the Act and that it willeffectuate the purposes of the Act to assert juris-diction herein.II. THE L.ABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that AsbestosWorkers and Sheet Metal Workers are labor orga-nizations within the meaning of Section 2(5) of theAct.Ill. THE DISPUTEA. Background and Facts of the DisputeThe Employer is an insulation subcontractor onthe Sunflower Electric Cooperative Project, apower plant construction project at Holcomb,Kansas. When the Employer's general foreman,Rick Shaw, arrived at the job, he contacted theAsbestos Workers business agent, Donald Schaffer,about insulation and metal lagging work. Schaffertold Shaw that, in addition to insulation work, As-bestos Workers did 95 percent of the metal laggingin Schaffer's jurisdiction. Although Shaw had noauthority to do so, he told Schaffer to send peoplerepresented by Asbestos Workers to the jobsite. Atthe jobsite Shaw assigned employees representedby Asbestos Workers to insulation work and subse-quently to the work of installing metal lagginggreater than .016 inches in thickness.When the Sheet Metal Workers business agent,Ron Weems, learned that employees representedby Asbestos Workers were doing the work in dis-pute, he called the Employer's regional manager,Robert Nelson, and claimed the lagging work.Nelson halted work at the jobsite and called ameeting of the two Unions in the Employer'soffice. At the meeting, both Unions presented evi-dence to support their respective claims to the lag-ging work. Subsequently, the Employer sent lettersto both Unions advising them that it was assigningthe lagging work to employees represented bySheet Metal Workers.Asbestos Workers responded to the Employer'sassignment by submitting the matter to the Impar-tial Jurisdictional Dispute Board (IJDB) for theconstruction industry in October or November1982. However, that board had been inactive since1 June 1981 and remained so as of the date of thehearing. Thereafter, on 8 November 1981, AsbestosWorkers attorney, Buddy Wright, wrote a letter tothe Employer in which he stated, inter alia, "basedupon the jurisdictional dispute, we will advise thelocal and other individual members and non-members of this wrongful assignment and to seekto take any and all action in opposition of said as-signment." Additionally, on 23 November, Schaffer56 ASBESTOS WORKERS LOCAL 66sent a letter to the jurisdictional director of the In-ternational Association of Heat and Frost Insula-tors and Asbestos Workers, with a copy to the Em-ployer, stating, inter alia, "we continue to advanceour position and will by I December, place an in-formational picket at the jobsite." As of the time ofthe hearing, Asbestos Workers had not engaged inpicketing at the jobsite.B. The Work In DisputeThe work in dispute, as amended at the hearing,is the installation of metal lagging greater than .016inches in thickness other than that work being per-formed by the composite crew.C. Contentions of the PartiesThe Employer and Sheet Metal Workers con-tend there is reasonable cause to believe that As-bestos Workers violated Section 8(b)(4)(D) andthat there is no agreed-upon method for the adjust-ment of the dispute. Both contend that the work indispute should be awarded to employees represent-ed by Sheet Metal Workers on the basis of the col-lective-bargaining agreement between the Employ-er and Sheet Metal Workers, Employer practice,industry and area practice, relative skills, Employerpreference, and interunion agreements.Asbestos Workers contends that the work in dis-pute should be awarded to employees representedby it based on the factors of area practice and rela-tive skills.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for voluntary adjustment of the dispute.As noted above, when the Employer assignedthe work in dispute to employees represented bySheet Metal Workers, Asbestos Workers threat-ened "to seek to take any and all action in opposi-tion of said assignment" and subsequently to "placean informational picket at the jobsite." Additional-ly, the parties stipulated that the 8 November letterby the Asbestos Workers attorney was written onbehalf of the Local and was intended to be athreat. The parties further stipulated that, basedboth on that letter and the 23 November letter ofthe Asbestos Workers business agent, AsbestosWorkers engaged in threats proscribed by Section8(b)(4)(D) of the Act with an object of forcing orrequiring the Employer to assign the work in dis-pute to employees represented by it.Based on the foregoing, and on the record as awhole, we find reasonable cause exists to believethat an object of the threats by Asbestos Workerswas to force the Employer to assign the work indispute to employees represented by AsbestosWorkers and that a violation of Section 8(b)(4)(D)has occurred.As noted above, Asbestos Workers submitted thedispute over the work in question to the IJDB.Under the terms of the Sunflower Electric Cooper-ative, Inc., project agreement, all of the parties arebound to abide by the rules and decisions of theIJDB. However, the IJDB ceased issuing decisionson I June 1981 and the record shows that it hadnot recommenced issuing decisions as of the dateof the hearing. Since the IJDB is not in a positionto render an award,' and since there is no evidenceof any other agreed-upon method, we find thatthere is no agreed-upon method for the voluntaryadjustment of the dispute. Accordingly, we findthe dispute is properly before the Board for deter-mination under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.2TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.31. Certification and collective-bargainingagreementsNeither of the Unions involved herein has beencertified by the Board as the collective-bargainingrepresentative for a unit of the Employer's employ-ees. At all times material herein, Sheet MetalWorkers has had a collective-bargaining agreementwith the Employer containing jurisdictional lan-guage which is sufficient to encompass the work indispute.' The Employer has no collective-bargain-ing agreement with Asbestos Workers. According-ly, we find that the factor of collective-bargainingagreements favors an award of the disputed workto employees represented by Sheet Metal Workers.I See, generally, Laborers Local 449 (Modern Acoustics. Inc.). 260NLRB 883 (1982).2 NLRB v. Electrical Workers IBEW Local 1212 (Columbia Broadcast-ing), 364 U.S. 573 (1961).3 Machinists Lodge 1743 (J. A. Jones Construction), 135 NLRB 1402(1962).4Thus the collective-bargaining agreement provides "this agreementcovers ...employees of the Employer .engaged in .. laggingover insulation."57 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Employer practice and preferenceIt is undisputed that the Employer's practiceover at least the past 10 years has been to assignmetal lagging work over .016 inches in thickness toemployees represented by Sheet Metal Workers,and that, with the exception of one Iowa project,the Employer consistently has followed this prac-tice. Although Shaw, the Employer's general fore-man, initially assigned the disputed work to em-ployees represented by Asbestos Workers, therecord discloses that he had no authority to do so.The record further discloses that the Employerprefers to continue to follow its practice of assign-ing the disputed work to employees represented bySheet Metal Workers, since their performance hasbeen satisfactory. We therefore find that the factorof Employer practice favors an award of the workin dispute to employees represented by Sheet MetalWorkers. We further find that, although not enti-tled to controlling weight, the factor of Employerpreference favors an award of the disputed work toemployees represented by Sheet Metal Workers.3. Industry and area practiceSheet Metal Workers presented evidence thatemployees represented by it had been assignedmetal lagging work in many areas of the country.Both Sheet Metal Workers and Asbestos Workersproduced evidence to show that they had been as-signed metal lagging work in the southwest Kansasarea. Neither industry practice nor area practice issufficiently clear to be helpful in determining thisdispute.4. Relative skillsThe record reveals that both groups of employ-ees possess the requisite skills to perform the workin dispute. We therefore find that the factor of rela-tive skills is not helpful to our determination.5. Interunion agreementIn 1957, Sheet Metal Workers International As-sociation and International Association of Heat andFrost Insulators and Asbestos Workers, the parentorganizations of the respective Unions involvedherein, entered into an agreement. That agreement,by its terms, assigned the application of aluminumlagging heavier than .016 inches to Sheet MetalWorkers. However, it is undisputed that in 1968 In-ternational Association of Heat and Frost Insula-tors and Asbestos Workers abrogated the agree-ment. The Board has not assigned significantweight to such agreements where all the partieshave not agreed to abide by them.5Accordingly,we give no significant weight to the interunionagreement.ConclusionUpon the record as a whole, and after full con-sideration of all the relevant factors involved, weconclude that the employees who are representedby Sheet Metal Workers are entitled to perform thework in dispute. We reach this conclusion based onthe collective-bargaining agreement between theSheet Metal Workers and the Employer, Employerpractice, Employer preference, and the fact thatthe employees represented by Sheet Metal Workerspossess the requisite skills to perform the disputedwork. In making this determination, we are award-ing the work in dispute to the employees represent-ed by the Sheet Metal Workers, but not to thatUnion or its members. The present determination islimited to the particular controversy which gaverise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employeees of API, Inc., who are representedby Sheet Metal Workers International Union,Local Union No. 29, are entitled to perform the in-stallation of metal lagging greater than .016 inchesin thickness other than that work being performedby the composite crew.2. International Association of Heat and FrostInsulators and Asbestos Workers, Local No. 66, isnot entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require API, Inc.,to assign the disputed work to employees repre-sented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Asso-ciation of Heat and Frost Insulators and AsbestosWorkers, Local No. 66, shall notify the RegionalDirector for Region 17, in writing, whether or notit will refrain from forcing or requiring API, Inc.,by means proscribed by Section 8(b)(4)(D) of theAct, to assign the disputed work in a manner in-consistent with the above determination.6 See Iron Workers Local 361 (Concrete Casting Corp.), 209 NLRB 112(1974).58